Herlihy, J.
Appeal by the State from an order of the Court of Claims which determined that the State must answer certain interrogatories pursuant to article 31 of the CPLR. This court has previously determined that the State is subject to the provisions of article 31 of the CPLR which provides, inter alia, for the use of interrogatories. (See Di Santo v. State of New York, 22 A D 2d 289.) The State contends that the Court of Claims should not have directed the State to answer the interrogatories because some of the information sought therein is already in the possession of the claimant as shown from the claim and the bill of particulars in this action. CPLR 3101 (subd. [a]) provides among other things that: “ There shall be full disclosure of all evidence material and necessary in the prosecution or defense of an action, regardless of the burden of proof ”. The appellant does not contend that the information requested is not material or necessary to the prosecution or defense of this action. Accordingly, the matter of necessity to the claimant is for the Trial Judge’s discretion and it does not appear that such discretion has been abused. Order affirmed, without costs. Gibson, P. J., Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.